Citation Nr: 0532770	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for asthma, claimed as due 
to inservice exposure to asbestos and other toxins.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision which denied service 
connection for asthma due to inservice asbestos exposure.  In 
May 2003, the veteran filed a notice of disagreement with 
this decision.  In February 2004, the RO issued a statement 
of the case, and in March 2004, the veteran perfected his 
appeal herein.

In January 2005, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge, 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for asthma, claimed 
as due to in-service exposure to asbestos and other toxins.  
At the hearing before the Board, the veteran testified that 
he served in the Navy as a machinist mate, and that his 
inservice duties exposed him to asbestos.  He specifically 
alleged that he was involved in an extensive overhaul of 
U.S.S. Towers, DDG-90, which included ripping out all the 
insulation, scraping out the bilges, and extensive sanding to 
prepare for paint.  He asserted that he remained in this 
position for a year.  He denied having any history of asthma 
prior to his entry into active duty service, although he did 
have allergies and hay fever.  He indicated that he started 
to develop respiratory problems in 1995 or 1996.  

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1. 
As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  When considering VA compensation claims, VA has 
the responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.  See VA Adjudication Procedure Manual, M21-1, 
Part VI, section 7.21.

A review of the veteran's entrance examination, performed in 
April 1973, noted the veteran's pre-service history of 
allergies and hay fever.  Physical examination of the lungs 
at that time was found to be normal.  No inservice treatment 
for asthma is indicated, and his separation examination, 
performed in May 1975, was silent as to any respiratory 
disorders.

In support of his claim, the veteran has submitted medical 
opinion letters, received in September 2002, April 2004 and 
January 2005, from W. Silvers, M.D.  In his letters, Dr. 
Silvers suggests a possible relationship between the 
veteran's inservice exposure to asbestos and other irritants 
and his current asthma.  The Board notes, however, that the 
conclusion reached by Dr. Silvers in these opinions, couched 
in terms including "most likely . . . may have" and "it is 
possible that . . . it may have" are too speculative to 
allow for a determination on the merits of the veteran's 
claim at this time.  A VA examination and opinion is 
therefore warranted.  See 38 U.S.C.A. §  5103A(d).  The Board 
also notes that the evidence of record is largely silent as 
to whether the veteran had any post-service history of 
asbestos exposure.  

In view of the foregoing, the case is REMANDED for the 
following:

1. Ask the veteran to identify all 
treatment providers who treated or 
diagnosed him for any respiratory 
disorders, including asthma or any 
asbestos-related lung disease.  Obtain 
records of all treatment, not previously 
of record, for which the veteran provides 
sufficient identifying and authorizing 
information.

2.  The RO should send a questionnaire to 
the veteran asking him to provide 
detailed information on post-service 
evidence of occupational or other 
exposure to asbestos and/or toxic 
chemicals, to include names and addresses 
of former employers.  If, in the RO's 
judgment, the circumstances of the 
veteran's employment warrant such a 
request, then the RO should then attempt 
to obtain from the veteran any releases 
that may be required and attempt to 
contact his former employers and request 
copies of all available medical records 
and personnel records indicating the 
veteran's job duties and any on-the-job 
exposure to asbestos and/or toxic 
chemicals.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a respiratory examination by an 
appropriate specialist to clarify the 
nature, time of onset, and etiology of 
any diagnosed lung disorder found (to 
include asthma). 

The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate. 

The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including any indicated 
pulmonary function tests (PFTs), a 
spirometry, pre- and post-bronchodilator, 
X-rays of the chest, etc. 

Such examination is to include a review 
of the veteran's history and current 
complaints, a review of past imaging and 
PFT results, if available, as well as a 
physical evaluation.  

The Board notes that the veteran was 
discharged from the Navy in June 1975, 
and that he indicated that, while serving 
as a machinist mate in the Navy from 
March 1973 to June 1975, he was exposed 
to toxic chemicals and asbestos, his 
duties included involvement in an 
extensive overhaul of DDG-90, U.S.S. 
Towers, which included ripping out all 
the insulation, scraping out the bilges, 
and extensive sanding to prepare for 
paint.  The veteran's service medical and 
other service department records 
specifically corroborate that he was a 
marine mechanic and served aboard the 
U.S.S. Towers for an extended period of 
time.

The examination report should include a 
history of the veteran's exposure to 
toxic chemicals and asbestos and a 
detailed account of all pathology found 
to be present.  

On the basis of the examination findings, 
the history provided by the veteran, and 
a thorough review of the file, including 
all material received pursuant to this 
remand, the examiner should set forth all 
established diagnoses, expressly offer an 
opinion as to the most probable etiology 
and date of onset of any pulmonary 
disorder found.  The examiner should 
indicate whether it is at least as likely 
as not (50 percent or more probability) 
that any diagnosed disorder is 
etiologically related to: the veteran's 
military service to include in-service 
exposure to toxic chemicals and asbestos.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  The examiner should 
acknowledge and state whether he agrees 
or disagrees with the opinions expressed 
by the veteran's private physician, W. 
Silvers, M.D., dated in September 2002, 
March 2004 and February 2005.  He should 
specify the reasons for any such opinion.

4. After completion of the above, the RO 
should readjudicate the veteran's claim, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


